DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 23, 24, and 30-35 in the reply filed on 25 August 2022 is acknowledged.  The traversal is on the ground(s) that the claims do not require a serious search or examination burden, and do not require different fields of search.  This is not found persuasive because the different groups require different search strategies or search queries, which would result in a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al. (US 2013/0334744; hereinafter “Tremblay”).
Regarding claim 23, Tremblay teaches a heated refractory component comprising:
a working surface (surface of refractory 12 in “U” shaped channel, see Fig. 10A; [0057])
a core adjacent to the working surface (bulk of refractory 12 not including surface, see Fig. 10A; [0057]);
one or more heating elements disposed within the core (channels 22A and 22B, see Fig. 10A; see [0041] and [0057]); and
insulation (insulating layer 54, see Fig. 10A; [0057]), wherein the core is disposed between the working surface and the insulation (see Fig. 10A).
Regarding the functional language (e.g., to hold or to guide molten metal), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., molten metal), as per MPEP §2115.

Regarding claim 24, Tremblay teaches wherein the component comprises at least one of a spout, a thimble, a pin, a dam, a transition plate, or a channel (channel, see Fig. 10A).

Allowable Subject Matter
Claims 30-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 30: The prior art, either taken alone or in combination, fails to teach: wherein the core is formed of a refractory material comprising:
at least one of colloidal alumina or colloidal silica;
 	silica aggregate;
fiber; and
microbubbles,
wherein the density of the refractory material is less than 1,200 kilograms per cubic meter.

The closest prior art is Vincent (US 9,845,270; listed in the Third-Party Submission filed 7 December 2022; hereinafter “Vincent”).
	Vincent teaches:
wherein the core is formed of a refractory material comprising:
at least one of colloidal alumina or colloidal silica (colloidal silica, see 2:61-67);
 	fiber (ceramic fibre, see 2:61-67); and
wherein the density of the refractory material is less than 1,200 kilograms per cubic meter (density in the range 0.8-2.0 g/cm3, which is equivalent to 800-2000 kg/m3; see 4:14-16).

However, Vincent fails to teach silica aggregate and microbubbles, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate both silica aggregate and microbubbles while also maintaining a density of the refractory material to be less than 1,200 kilograms per cubic meter.

	Claims 31-35: Depend either directly or indirectly from claim 30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        16 December 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735